DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after a Notice of Allowance.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/01/2022 has been entered.
3.	No claims are amended or canceled.
4.	Claims 21-27, 29-41, 43-48 and 50 are remaining in the application.
6.	The amended Drawings are accepted.
Information Disclosure Statement
7.	The information disclosure statements (IDSs) submitted on 9/01/2022 and 9/02/2022 were filed after the mailing date of the Notice of Allowance on 6/02/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDSs have been considered.
Allowable Subject Matter
8.	The remaining claims 21-27, 29-41, 43-48 and 50 are allowed as indicated previously.
Reasons for Allowance
9.	The prior art does not disclose, teach or suggest:
The claimed water-sports boat comprising: a hull configured to produce a wake having a starboard side and a port side when the hull moves through water; and at least one water diverter having a starboard-side surf configuration and a port-side surf configuration; wherein the at least one water diverter is curved towards a centerline of the hull; wherein the at least one water diverter in the starboard-side surf configuration is configured to divert water in a port direction as the hull moves through the water to enhance the starboard side of the wake for wake surfing by making the starboard side of the wake substantially smoother than the port side of the wake; and wherein the at least one water diverter in the port-side surf configuration is configured to divert water in a starboard direction as the hull moves through the water to enhance the port side of the wake for wake surfing by making the port side of the wake substantially smoother than the starboard side of the wake.
Nor, 
The claimed water-sports boat comprising: a hull configured to produce a wake having a starboard side and a port side when the hull moves through water; and at least one water diverter having a starboard-side surf configuration and a port-side surf configuration; wherein the at least one water diverter is configured to be manually secured in the starboard-side surf configuration or the port-side surf configuration using a pin that engages a corresponding opening; wherein the at least one water diverter in the starboard-side surf configuration is configured to divert water in a port direction as the hull moves through the water to enhance the starboard side of the wake for wake surfing by making the starboard side of the wake substantially smoother than the port side of the wake; and wherein the at least one water diverter in the port-side surf configuration is configured to divert water in a starboard direction as the hull moves through the water to enhance the port side of the wake for wake surfing by making the port side of the wake substantially smoother than the starboard side of the wake.
Nor,
The claimed water-sports boat comprising: a hull configured to produce a wake having a starboard side and a port side when the hull moves through water; and at least one water diverter having a starboard-side surf configuration and a port-side surf configuration; wherein the at least one water diverter is configured to attached to a side of the hull; wherein the at least one water diverter in the starboard-side surf configuration is configured to divert water in a port direction as the hull moves through the water to enhance the starboard side of the wake for wake surfing by making the starboard side of the wake substantially smoother than the port side of the wake; and wherein the at least one water diverter in the port-side surf configuration is configured to divert water in a starboard direction as the hull moves through the water to enhance the port side of the wake for wake surfing by making the port side of the wake substantially smoother than the starboard side of the wake.
Nor,
The claimed water-sports boat comprising: a hull configured to produce a wake having a starboard side and a port side when the hull moves through water; and at least one water diverter having a starboard-side surf configuration and a port-side surf configuration; wherein the at least one water diverter is configured to direct water flow inward towards a centerline of the hull; wherein the at least one water diverter in the starboard-side surf configuration is configured to divert water in a port direction as the hull moves through the water to enhance the starboard side of the wake for wake surfing by making the starboard side of the wake substantially smoother than the port side of the wake; and wherein the at least one water diverter in the port-side surf configuration is configured to divert water in a starboard direction as the hull moves through the water to enhance the port side of the wake for wake surfing by making the port side of the wake substantially smoother than the starboard side of the wake.
Nor,
The claimed water-sports boat comprising: a hull configured to produce a wake having a starboard side and a port side when the hull moves through water; and at least one water diverter having a starboard-side surf configuration and a port-side surf configuration; wherein the at least one water diverter in the starboard-side surf configuration is configured to divert water in a port direction as the hull moves through the water to enhance the starboard side of the wake for wake surfing by making the starboard side of the wake substantially smoother than the port side of the wake; wherein the at least one water diverter in the port-side surf configuration is configured to divert water in a starboard direction as the hull moves through the water to enhance the port side of the wake for wake surfing by making the port side of the wake substantially smoother than the starboard side of the wake; and wherein the at least one water diverter is configured to extend past a starboard side of the hull to divert water in the starboard direction to enhance the port side of the wake, and wherein the at least one water diverter is configured to extend past a port side of the hull to divert water in the port direction to enhance the starboard side of the wake.
Nor,
The claimed water-sports boat comprising: a hull configured to produce a wake having a starboard side and a port side when the hull moves through water; and at least one water diverter having a starboard-side surf configuration and a port-side surf configuration; wherein the at least one water diverter is substantially upright; wherein the at least one water diverter in the starboard-side surf configuration is configured to divert water in a port direction as the hull moves through the water to enhance the starboard side of the wake for wake surfing by making the starboard side of the wake substantially smoother than the port side of the wake; and wherein the at least one water diverter in the port-side surf configuration is configured to divert water in a starboard direction as the hull moves through the water to enhance the port side of the wake for wake surfing by making the port side of the wake substantially smoother than the starboard side of the wake.
Nor,
The claimed surf wake system comprising: at least one water diverter configured to mount to a water-sports boat that has a hull that produces a wake having a starboard side and a port side when the hull moves through water, the at least one water diverter having a starboard-side surf configuration and a port-side surf configuration; wherein the at least one water diverter is configured to direct water flow inward towards a centerline of the hull; wherein the at least one water diverter in the starboard-side surf configuration is configured to divert water in a port direction as the hull moves through the water to enhance the starboard side of the wake for wake surfing by making the starboard side of the wake substantially smoother than the port side of the wake; and wherein the at least one water diverter in the port-side surf configuration is configured to divert water in a starboard direction as the hull moves through the water to enhance the port side of the wake for wake surfing by making the port side of the wake substantially smoother than the starboard side of the wake.
Nor,
The claimed surf wake system comprising: at least one water diverter configured to mount to a water-sports boat that has a hull that produces a wake having a starboard side and a port side when the hull moves through water, the at least one water diverter having a starboard-side surf configuration and a port-side surf configuration; wherein the at least one water diverter is configured to attach to a side of the hull; wherein the at least one water diverter in the starboard-side surf configuration is configured to divert water in a port direction as the hull moves through the water to enhance the starboard side of the wake for wake surfing by making the starboard side of the wake substantially smoother than the port side of the wake; and wherein the at least one water diverter in the port-side surf configuration is configured to divert water in a starboard direction as the hull moves through the water to enhance the port side of the wake for wake surfing by making the port side of the wake substantially smoother than the starboard side of the wake.
Nor,
The claimed surf wake system comprising: at least one water diverter configured to mount to a water-sports boat that has a hull that produces a wake having a starboard side and a port side when the hull moves through water, the at least one water diverter having a starboard-side surf configuration and a port-side surf configuration; wherein the at least one water diverter is configured to be manually secured in the starboard-side surf configuration or the port-side surf configuration using a pin that engages a corresponding opening; wherein the at least one water diverter in the starboard-side surf configuration is configured to divert water in a port direction as the hull moves through the water to enhance the starboard side of the wake for wake surfing by making the starboard side of the wake substantially smoother than the port side of the wake; and wherein the at least one water diverter in the port-side surf configuration is configured to divert water in a starboard direction as the hull moves through the water to enhance the port side of the wake for wake surfing by making the port side of the wake substantially smoother than the starboard side of the wake.
Nor,
The claimed surf wake system comprising: at least one water diverter configured to mount to a water-sports boat that has a hull that produces a wake having a starboard side and a port side when the hull moves through water, the at least one water diverter having a starboard-side surf configuration and a port-side surf configuration; wherein the at least one water diverter is curved so that the curve angles towards a centerline of the hull when attached to the water-sports boat; wherein the at least one water diverter in the starboard-side surf configuration is configured to divert water in a port direction as the hull moves through the water to enhance the starboard side of the wake for wake surfing by making the starboard side of the wake substantially smoother than the port side of the wake; and wherein the at least one water diverter in the port-side surf configuration is configured to divert water in a starboard direction as the hull moves through the water to enhance the port side of the wake for wake surfing by making the port side of the wake substantially smoother than the starboard side of the wake.
Nor,
The claimed method of operating a surf wake system on a water-sports boat, the method comprising: propelling a hull of the water-sports boat through water to produce a wake that has a starboard side and a port side; and positioning at least one water diverter in either a starboard-side surf configuration or a port-side surf configuration; and manually securing the at least one water diverter in the starboard-side surf configuration or the port-side surf configuration by engaging a pin with an opening; wherein positioning the at least one water diverter in the starboard-side surf configuration diverts water in a port direction as the hull moves through the water to enhance the starboard side of the wake for wake surfing by making the starboard side of the wake substantially smoother than the port side of the wake; and wherein positioning the at least one water diverter in the port-side surf configuration diverts water in a starboard direction as the hull moves through the water to enhance the port side of the wake for wake surfing by making the port side of the wake substantially smoother than the starboard side of the wake.
As specifically claimed by applicant.
Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL V VENNE whose telephone number is (571)272-7947.  The examiner can normally be reached between M-F, 7am-3:30pm Flex.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel J Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
11.	If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (USA OR CANADA) or 571-272-1000.

/Daniel V Venne/
Senior Examiner, Art Unit 3617
9/06/2022